Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (“Amendment”), dated as of October 17,
2007, among THE RYLAND GROUP, INC., a Maryland corporation (the “Borrower”), the
Lenders that are identified on the signature pages hereto and JPMORGAN CHASE
BANK, N.A., as Agent (the “Agent”).

RECITALS

WHEREAS, the Borrower, the Lenders identified on the signature pages hereto,
certain other Lenders and Agent are parties to that certain Credit Agreement
dated as of January 12, 2006 (as it may be amended, renewed and restated from
time to time, the “Credit Agreement”) (all capitalized terms not defined herein
shall have the meanings given such terms in the Credit Agreement);

WHEREAS, the Borrower and the Lenders desire to amend the Credit Agreement for
the purposes hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby
agree as follows:


1.             AMENDMENT OF ARTICLE 1.


(A)         THE FOLLOWING DEFINED TERMS IN ARTICLE 1 OF THE CREDIT AGREEMENT ARE
HEREBY AMENDED AND RESTATED AS FOLLOWS:

“Consolidated Interest Incurred” means for any period, for the Borrower and the
Guarantors (specifically excluding any Subsidiaries that are not Guarantors) on
a consolidated basis, interest expense plus interest capitalized into inventory
in such period.  To the extent that under GAAP premiums on prepayment of
Indebtedness would be included in interest expense, such premiums shall not be
included in Consolidated Interest Incurred.

“EBITDA” means, for any period, (i) the sum of the following amounts:  (a)
Consolidated Net Income for such period; (b) cash distributions received by
Borrower from the Financial Services Segment not otherwise included in the
determination of such Consolidated Net Income; (c) income and franchise taxes
deducted from revenues in determining such Consolidated Net Income; (d)
depreciation and amortization deducted from revenues in determining such
Consolidated Net Income; (e) interest expense deducted from revenues in
determining such Consolidated Net Income (including, without duplication,
previously capitalized interest expense which would be included in “Cost of
Goods Sold” and deducted from revenues in determining such Consolidated Net
Income on a combined income statement of the Borrower and the Guarantors); (f)
other non-cash charges and expenses (including but not limited to asset
impairment charges for


--------------------------------------------------------------------------------


land inventory, investments in Joint Ventures, goodwill and option forfeiture
costs) deducted in the determination of such Consolidated Net Income; and (g)
any losses arising outside of the ordinary course of business which have been
included in the determination of such Consolidated Net Income; less (ii) the sum
of (x) any non-cash credits included in the determination of such Consolidated
Net Income, (y) any gains arising outside of the ordinary course of business
included in the determination of such Consolidated Net Income and (z) any
interest income included in the determination of such Consolidated Net Income.

“Financial Services Segment” means the business segment of the Borrower and its
Subsidiaries engaged in mortgage banking (including the title and escrow
business), insurance, mortgage servicing, securities issuance, bond
administration and management services and related activities, which segment
currently consists principally of the activities of Ryland Mortgage Company and
its Subsidiaries and of the Insurance Segment but excludes the Limited-Purpose
Subsidiaries.

“Leverage Ratio” means, at any date, the ratio of (a) Consolidated Indebtedness
at such date, less unrestricted cash of the Borrower and Guarantors in excess of
$25,000,000 but not to exceed $300,000,000 to (b) the sum of Consolidated
Indebtedness and Consolidated Tangible Net Worth at such date.


(B)        THE FOLLOWING DEFINED TERMS ARE HEREBY ADDED TO ARTICLE 1 OF THE
CREDIT AGREEMENT:

“Coverage Test Failure Quarter” is defined in Section 6.25(b).

“Insurance Segment” means the business segment of the Borrower and its
Subsidiaries engaged in the insurance business.

“Interest Coverage Ratio” means, as of the end of each fiscal quarter of the
Borrower for the twelve-month period ending on such date, the ratio of (a)
EBITDA for the applicable period to (b) Consolidated Interest Incurred for the
applicable period, less interest income included in revenues in determining
Consolidated Net Income for such period.

“Interest Coverage Test” is defined in Section 6.25(b).

“Permitted Leverage Ratio” means, at the date hereof, 57.5%, as such amount may
hereafter be adjusted from time to time as provided in Section 6.25.


2.             REDUCTION OF AGGREGATE COMMITMENT.  PURSUANT TO SECTION 2.5.2 OF
THE CREDIT AGREEMENT, THE AGGREGATE COMMITMENT IS HEREBY REDUCED FROM
$1,133,500,000 TO $750,000,000, ALLOCATED TO EACH LENDER’S COMMITMENT RATABLY. 
THE AMOUNTS OF THE REDUCED COMMITMENTS OF THE LENDERS ARE SET FORTH IN SCHEDULE
I HERETO.


3.             PRICING.  THE PRICING SCHEDULE ATTACHED TO THE CREDIT AGREEMENT
IS HEREBY DELETED AND REPLACED BY THE PRICING SCHEDULE ATTACHED HERETO.

2


--------------------------------------------------------------------------------



4.             LIMITATION ON GUARANTEE OBLIGATIONS.  SECTION 6.13(A) OF THE
CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


(A)           THE BORROWER AND ANY GUARANTOR MAY INCUR GUARANTEE OBLIGATIONS,
NOT TO EXCEED (I) $65,000,000 IN THE AGGREGATE AT ANY TIME IN RESPECT OF
OBLIGATIONS OF ENTITIES IN THE INSURANCE SEGMENT AND (II) $35,000,000 IN THE
AGGREGATE AT ANY TIME IN RESPECT OF OBLIGATIONS OF ENTITIES IN THE FINANCIAL
SERVICES SEGMENT (OTHER THAN THE INSURANCE SEGMENT).


5.             CONSOLIDATED TANGIBLE NET WORTH.  SECTION 6.24 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:

6.24         Consolidated Tangible Net Worth.  The Borrower shall not permit
Consolidated Tangible Net Worth at any time to be less than the sum of (a)
$1,000,000,000 plus (b) 50% of the Consolidated Net Income (without deduction
for losses sustained during any fiscal quarter) for each fiscal quarter
subsequent to the fiscal quarter ended June 30, 2007, plus (c) 50% of the net
proceeds from any equity offerings of the Borrower from and after June 30,
2007.  Notwithstanding the foregoing, in the event that the Borrower shall at
any time engage in an Acquisition with a purchase price (determined under GAAP)
equaling or exceeding $100,000,000, the minimum Consolidated Tangible Net Worth
requirement shall be adjusted to the sum of (i) 80% of Consolidated Tangible Net
Worth at the end of the fiscal quarter in which the closing of such Acquisition
occurs, plus (ii) an amount equal to 50% of the Consolidated Net Income (without
deduction for losses sustained in any fiscal quarter) for each fiscal quarter
subsequent to the closing of such Acquisition, plus (iii) 50% of the net
proceeds received by the Borrower for any capital stock issued after the closing
of such Acquisition.


6.             LEVERAGE RATIO.  SECTION 6.25 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:

6.25         Leverage Ratio.

(a)           Leverage Covenant.  As of the last day of each fiscal quarter of
the Borrower (beginning with the fiscal quarter ending September 30, 2007), the
Leverage Ratio shall be less than or equal to the then applicable Permitted
Leverage Ratio (the “Leverage Covenant”).

(B)           INTEREST COVERAGE TEST.  IF AT ANY TIME BORROWER SHALL FAIL TO
MAINTAIN, FOR TWO (2) CONSECUTIVE FISCAL QUARTERS, AN INTEREST COVERAGE RATIO,
DETERMINED AS OF THE LAST DAY OF EACH FISCAL QUARTER FOR THE FOUR-QUARTER PERIOD
ENDING ON SUCH DAY, OF AT LEAST 2.0 TO 1.0 (THE “INTEREST COVERAGE TEST”), THEN
THE PERMITTED LEVERAGE RATIO FOR THE FISCAL QUARTER NEXT SUCCEEDING THE SECOND
SUCH CONSECUTIVE FISCAL QUARTER WITH RESPECT TO WHICH BORROWER SHALL HAVE SO
FAILED THE INTEREST COVERAGE TEST (SUCH SECOND CONSECUTIVE FISCAL QUARTER BEING
HEREIN REFERRED TO AS THE “COVERAGE TEST FAILURE QUARTER”) SHALL BE DECREASED AS
FOLLOWS:  (I) IF THE PERMITTED LEVERAGE RATIO FOR THE COVERAGE TEST FAILURE
QUARTER WAS 57.5%, THE PERMITTED LEVERAGE RATIO FOR THE NEXT SUCCEEDING FISCAL
QUARTER

3


--------------------------------------------------------------------------------


SHALL BE DECREASED BY 5% TO 52.5%; AND (II) IF THE PERMITTED LEVERAGE RATIO FOR
THE COVERAGE TEST FAILURE QUARTER WAS LESS THAN 57.5%, THE PERMITTED LEVERAGE
RATIO FOR THE NEXT SUCCEEDING FISCAL QUARTER SHALL BE DECREASED BY 2.5%.   (BY
WAY OF EXAMPLE, IF THE PERMITTED LEVERAGE RATIO FOR THE COVERAGE TEST FAILURE
QUARTER WAS 52.5%, THE PERMITTED LEVERAGE RATIO FOR THE NEXT SUCCEEDING FISCAL
QUARTER SHALL BE 50.0%.)  THE DECREASED PERMITTED LEVERAGE RATIO SHALL REMAIN IN
EFFECT UNLESS AND UNTIL FURTHER DECREASED PURSUANT TO THIS SECTION 6.25(B) OR
INCREASED PURSUANT TO SECTION 6.25(C).

(C)           ADJUSTMENT OF PERMITTED LEVERAGE RATIO.  IF AT ANY TIME AT WHICH
THE PERMITTED LEVERAGE RATIO IS LESS THAN 57.5%, BORROWER SHALL HAVE SATISFIED
THE INTEREST COVERAGE TEST (WHICH FOR PURPOSES OF THIS SECTION 6.25(C) SHALL BE
DEEMED SATISFIED ONLY IF, ON THE SAME DAY ON WHICH BORROWER SATISFIES THE
INTEREST COVERAGE TEST, BORROWER IS ALSO IN COMPLIANCE WITH THE LEVERAGE
COVENANT), THEN THE PERMITTED LEVERAGE RATIO, EFFECTIVE AS OF THE FISCAL QUARTER
IMMEDIATELY FOLLOWING THE FISCAL QUARTER WITH RESPECT TO WHICH BORROWER SHALL
HAVE SO SATISFIED THE INTEREST COVERAGE TEST, SHALL BE INCREASED AS FOLLOWS: 
(I) UPON SATISFACTION OF THE INTEREST COVERAGE TEST ON A DATE ON WHICH THE
PERMITTED LEVERAGE RATIO IS 52.5%, THE PERMITTED LEVERAGE RATIO FOR THE NEXT
FISCAL QUARTER SHALL BE INCREASED TO 57.5%; AND (II) UPON SATISFACTION OF THE
INTEREST COVERAGE TEST ON A DATE ON WHICH THE PERMITTED LEVERAGE RATIO IS LESS
THAN 52.5%, THE PERMITTED LEVERAGE RATIO FOR THE NEXT FISCAL QUARTER SHALL BE
INCREASED BY 2.5%.   (BY WAY OF EXAMPLE, IF THE PERMITTED LEVERAGE RATIO WAS
47.5% PRIOR TO THE SATISFACTION OF THE INTEREST COVERAGE TEST, THE PERMITTED
LEVERAGE RATIO FOR THE NEXT FISCAL QUARTER SHALL BE 50.0%.)  THE INCREASED
PERMITTED LEVERAGE RATIO SHALL REMAIN IN EFFECT UNLESS AND UNTIL FURTHER
INCREASED PURSUANT TO THIS SECTION 6.25(C) OR DECREASED PURSUANT TO SECTION
6.25(B). IN NO EVENT SHALL THE PERMITTED LEVERAGE RATIO EXCEED 57.5%.

(D)           MEASURE OF COMPLIANCE.  BORROWER’S SATISFACTION OF THE INTEREST
COVERAGE TEST SHALL BE MEASURED ON A QUARTERLY BASIS, BASED ON THE FINANCIAL
STATEMENTS DELIVERED TO AGENT PURSUANT TO SECTION 6.1(A) OR (B).  A FAILURE TO
SATISFY THE INTEREST COVERAGE TEST ALONE SHALL NOT CONSTITUTE A DEFAULT OR
UNMATURED DEFAULT.


7.             SECTION 6.26.  SECTION 6.26 IS HEREBY DELETED FROM THE CREDIT
AGREEMENT.


8.             CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BE EFFECTIVE AS OF
THE DATE (“AMENDMENT EFFECTIVE DATE”) UPON WHICH THE FOLLOWING CONDITIONS ARE
SATISFIED:


(A)         THE AGENT SHALL HAVE RECEIVED FROM THE BORROWER AND THE REQUIRED
LENDERS A COUNTERPART OF THIS AMENDMENT SIGNED ON BEHALF OF EACH SUCH PARTY.


(B)        THE AGENT SHALL HAVE RECEIVED FROM THE GUARANTORS THE CONSENT AND
AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS APPENDIX A.


(C)         THE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND CERTIFICATES AS THE
AGENT OR ITS COUNSEL MAY REASONABLY REQUEST RELATING TO THE ORGANIZATION OR
FORMATION, EXISTENCE AND GOOD STANDING OF THE BORROWER, THE AUTHORIZATION OF
THIS AMENDMENT AND ANY OTHER LEGAL MATTERS RELATING TO THE BORROWER, THE
AGREEMENT OR THIS AMENDMENT, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT
AND ITS COUNSEL.

4


--------------------------------------------------------------------------------



(D)        THE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND
PAYABLE ON OR PRIOR TO THE AMENDMENT EFFECTIVE DATE, INCLUDING REIMBURSEMENT OR
PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY THE
BORROWER HEREUNDER.

The Agent shall notify the Borrower and the Lenders of the Amendment Effective
Date, and such notice shall be conclusive and binding.


9.             REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS
AND WARRANTS THAT AS OF THE DATE HEREOF:

(a)           The representations and warranties of the Borrower in the Credit
Agreement are true and correct in all material respects.

(b)           There exists no Default or Unmatured Default.


10.           RATIFICATION.  THE CREDIT AGREEMENT, AS AMENDED HEREBY, IS HEREBY
RATIFIED AND REMAINS IN FULL FORCE AND EFFECT.


11.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AGREEMENT AND ANY
OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY SIGNING ANY SUCH
COUNTERPART.


12.           CHOICE OF LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (BUT WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS)
OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Borrower and the undersigned Lenders have caused this
Amendment to be duly executed as of the date first above written.

 

Borrower:

 

 

 

THE RYLAND GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

6


--------------------------------------------------------------------------------


 

Lenders:

 

 

 

JPMORGAN CHASE BANK, N.A.,
As Lender and Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

[Other Lender Signatures]

 

7


--------------------------------------------------------------------------------


PRICING SCHEDULE

Level I

Level II

Level III

Level IV

Level V

Rating

BBB+/Baa1

BBB/Baa2

BBB-/Baa3

BB+/Bal

BB/Ba2 or
below or no
Rating



Leverage Ratio

< 30%

> 30% < 40%

> 40% < 50%

> 50% < 55%

> 55%

Applicable Margin

0.625%

0.75%

0.875%

1.125%

1.50%

Applicable Fee Rate

0.15%

0.175%

0.20%

0.225%

0.25%

 

“Rating” means the higher of the publicly announced ratings of the Borrower’s
senior unsecured public debt by Moody’s and S&P.  If only one of Moody’s or S&P
announces a rating of the Borrower’s senior unsecured public debt, no Rating
shall be deemed to exist.

If the Level as determined by the Rating is not the same as the Level as
determined by the Leverage Ratio, but no more than one Level apart, then the
Applicable Margin and the Applicable Fee Rate shall correspond to the Level
which causes pricing to be lower.  If the Level as determined by the Rating is
more than one Level different from the Level as determined by the Leverage
Ratio, then the Applicable Margin and the Applicable Fee Rate shall be one Level
lower (i.e., lower pricing) than the higher of such two Levels.

Notwithstanding the foregoing, at any time at which the Interest Coverage Ratio
is less than 2.00 to 1.00, the Applicable Margin and Applicable Fee Rate
determined as provided above shall be increased based upon the Interest Coverage
Ratio as follows:

Interest Coverage Ratio

Less than 2.0 to 1.0 but
greater than or equal to
1.5 to 1.0



Less than 1.5 to 1.0 but
greater than or equal to
1.0 to 1.0

Less than 1.0 to 1.0

Increase in Applicable
Margin and Applicable Fee
Rate

0.125%

0.25%

0.375%

 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s status as reflected in the then
most recent Ratings and the then most recent annual or quarterly financial
statements of the Borrower delivered pursuant to Section 6.1(a) or (b) (the
“Financials”).  Adjustments, if any, to the Applicable Margin or Applicable Fee
Rate resulting from changes in the Leverage Ratio or Interest Coverage Ratio
shall be effective five Business Days after the Agent has received the
applicable Financials.  If the Borrower fails to deliver the Financials to the
Agent at the time required pursuant to Section 6.1, then the Applicable Margin
and Applicable Fee Rate shall be the highest Applicable Margin and Applicable
Fee Rate set forth in the foregoing table until five days after such Financials
are so delivered.  The Rating in effect on any date for the purposes of this
Schedule is that in effect at the close of business on such date.


--------------------------------------------------------------------------------


In the event that any of the Financials or any certificate delivered by Borrower
under Section 6.2(b) is shown to be inaccurate (regardless of whether this
Agreement is in effect or any Loans or Commitments are outstanding when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin and Applicable Fee Rate for any
period (an “Applicable Period”) than the Applicable Margin and Applicable Fee
Rate actually applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Agent a correct certificate under Section 6.2(b) for
such Applicable Period, (ii) the Applicable Margin and Applicable Fee Rate shall
be determined at such higher Applicable Margin and Applicable Fee Rate for such
Applicable Period, and (iii) the Borrower shall immediately pay to the Agent
(for the benefit of the Lenders) the accrued additional interest and additional
fees owing as a result of such higher Applicable Margin and Applicable Fee Rate
for such Applicable Period.

In the event that any of the Financials or any certificate delivered by Borrower
under Section 6.2(b) is shown to be inaccurate and such inaccuracy, if
corrected, would have led to the application of a lower Applicable Margin and
Applicable Fee Rate for any Applicable Period than the Applicable Margin and
Applicable Fee Rate actually applied for such Applicable Period, and provided
such inaccuracy was not as a result of any fraudulent act, then (i) the Borrower
may, within 60 days of its discovery of such inaccuracy (but in no event later
than one (1) year after delivery of the inaccurate Financials or certificate),
deliver to the Agent a correct certificate under Section 6.2(b) for such
Applicable Period and (ii) provided this Agreement is then in effect, Borrower
may, from time to time after timely delivery of such correct certificate,
offset, against payments of interest and fees thereafter payable under this
Agreement to any Lender that received payments of interest and fees for the
Applicable Period (“Overpayments”) in excess of the fees and interest that would
have been payable to such Lender if such payment had been made based upon the
corrected Financials and certificate, amounts not to exceed in the aggregate the
Overpayments received by such Lender. No Lender shall have any liability or
obligation with respect to any Overpayment received by any other Lender nor
shall any Lender have any liability or obligation with respect to any
Overpayment received by it other than Borrower’s right of offset hereunder.

2


--------------------------------------------------------------------------------


SCHEDULE I

COMMITMENTS

Lender                                                                                                                   
Commitment

 

 

Total                                                                                                      
     $750,000,000.00

1


--------------------------------------------------------------------------------


Appendix A

CONSENT AND AGREEMENT OF GUARANTORS

THIS CONSENT AND AGREEMENT OF GUARANTORS (“Consent”) is executed and delivered
as of October 17, 2007, by the undersigned (the “Guarantors”), in favor of the
“Lenders” under that certain Credit Agreement dated January 12, 2006, among The
Ryland Group, Inc., the Lenders from time to time parties thereto and JPMorgan
Chase Bank, N.A., in its capacity as Agent.  Such Credit Agreement, as it has
been and may be amended, modified or supplemented from time to time, is
hereinafter referred to as the “Credit Agreement.”  Unless otherwise defined
herein, capitalized terms used herein shall have the meanings ascribed to them
in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Guarantors have executed and delivered a Guaranty dated January 12,
2006 in favor of the Lenders under the Credit Agreement or a Supplemental
Guaranty thereto (collectively, the “Guaranty”); and

WHEREAS, the Borrower, the Agent and certain Lenders have entered into that
certain First Amendment to Credit Agreement of even date herewith amending the
Credit Agreement (the “Amendment”); and

WHEREAS, it is a condition to the Amendment that the Guarantors shall have
executed this Consent;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantors hereby consent to the Amendment
and agree that the Guaranty continues in full force and effect.

IN WITNESS WHEREOF, this Consent has been duly executed by the Guarantors as of
the day and year first set forth above.

[Guarantors]


--------------------------------------------------------------------------------